Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 1 of 16 PagelD #:1315

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SPIN MASTER LTD., a Canadian corporation

and SPIN MASTER, INC., a Delaware Case No. 20-cv-00628
corporation,
. Judge Joan B. Gottschall
Plaintiffs,
Magistrate Judge Young B. Kim
V.
THE PARTNERSHIPS AND

UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

Defendants.

 

 

SEALED TEMPORARY RESTRAINING ORDER

THIS CAUSE being before the Court on Plaintiffs Spin Master Ltd.’s and Spin Master,
Inc.’s (collectively, “Spin Master” or “Plaintiffs”) Ex Parte Motion for Entry of a Temporary
Restraining Order, Including a Temporary Injunction, a Temporary Asset Restraint, and Expedited
Discovery (the “Motion”) against the defendants identified in Schedule A to the Complaint and
attached hereto (the “Defendants’’) and using at least the e-commerce stores! operating under the
seller aliases identified in Schedule A (the “Seller Aliases”), and this Court having heard the
evidence before it hereby GRANTS Spin Master’s Motion in its entirety.

This Court further finds that it has personal jurisdiction over the Defendants since the
Defendants directly target their business activities toward consumers in the United States,
including Illinois. Specifically, Defendants have targeted sales to Illinois residents by setting up
and operating e-commerce stores that target United States consumers using one or more Seller

Aliases, offer shipping to the United States, including Illinois, accept payment in U.S. dollars and,

 

' The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.

1
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 2 of 16 PagelD #:1316

on information and belief, have sold products bearing unauthorized copies of Spin Master’s

federally registered copyrighted designs (the “PAW Patrol Copyrighted Designs,” including U.S.

Copyright Registration Nos. VA 1-967-964, VAu 1-217-618, VA 1-967-980, VA 1-912-869, VA

1-999-428, VAu 1-294-879, VA 1-967-970, VA 1-968-054, VA 1-967-973, VA 1-967-971, VA

1-968-053) and/or using infringing and counterfeit versions of Spin Master’s federally registered

trademarks (the “PAW PATROL Trademarks”) to residents of Illinois. A list of the PAW

PATROL Trademarks is included in the below chart.

 

 

 

 

 

Registration Trademark Goods and Services
Number
4,848,752 PAW PATROL For: Computer software for authoring,

downloading, transmitting, receiving, editing,
extracting, encoding, decoding, displaying,
storing and organizing text, graphics, images,
audio files, video files, electronic games and
electronic publications; computer software for
use in searching, reviewing, purchasing and
downloading electronic games and electronic
publications; computer software applications
for use in downloading, playing and reviewing
audio, text and other digital content in the
field of children's entertainment; computer
game discs, computer game cartridges; pre-
recorded audio and visual videos, CDs, tapes
and DVDs featuring fictional characters and
activities for children, movies in the field of
children's entertainment, television programs
in the field of children's entertainment, books
in the field of children's entertainment, music
and instructions for use of toys in class 009.

For: Umbrellas; luggage tags; tote bags; carry-
all bags; backpacks; rucksacks; school bags;
fanny packs; messenger bags; handbags;
wallets and purses; athletic bags; travel bags;

 

 
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 3 of 16 PagelD #:1317

 

knapsacks; change purses; duffle bags; beach
bags in class 018.

For: Clothing, namely, children's clothing in
the nature of shorts, t-shirts, sweaters, dresses,
skirts and pants, play clothing, namely,
costumes for use in children's dress up play,
loungewear, sleepwear and undergarments;
footwear, namely, children's footwear;
headgear, namely, hats, caps, head bands and
earmuffs in class 025.

 

4,675,681

PAW PATROL

For: Paper, cardboard and goods made from
these materials, namely, paper goodie bags,
cardboard boxes, notebooks, sketchbooks,
drawing paper, craft paper, wrapping paper
and decorative paper; printed matter, namely,
photographs, calendars, diaries, colouring
books and sticker books; books and
publications, namely, books, magazines and
comic books featuring animation; arts and
crafts kits, namely, arts and crafts paint kits
and paint sold therewith; children's arts and
crafts paper kits and accessories therefor,
namely, stickers and marking stamps, fabric
and wax sheets with die cut shapes and form
molds for creating and decorating; arts and
crafts kits containing pens, pencils, crayons,
markers, notebooks and sketchbooks,
wrapping paper, decorative paper, stickers,
glue, tape, stencils, paint brushes, drawing
templates and rulers in class 016.

 

 

4,614,743

 

PAW PATROL

 

For: Toys, games and playthings, namely,
dolls and accessories therefor, action figures,
action figure play sets, character figures and
toy animal figures, character figure and toy
animal figure play sets, toy figurines, toy pets
and accessories therefor, plush toys, toy
vehicles, children's multiple activity toys,

 

 
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 4 of 16 PagelD #:1318

 

 

children’s multiple activity toys featuring
interactive activities and digital applications,
toy building sets, educational toys, ride-on
toys, construction toys, parlour games,
puzzles, role-playing games, card games,
board games, interactive board games, action
skill games, action target games, electronic
hand-held games for use with external display
screen or monitor and electronic action toys in
class 028.

For: Entertainment services in the nature of
on-going television programs in the field of
children's entertainment; entertainment,
namely, a continuing animated television
show broadcast over television, satellite,
audio, and video media; entertainment
services, namely, providing radio programs in
the field of children's entertainment;
entertainment services, namely, providing on-
going television programs in the field of
children's entertainment via a global computer
network; entertainment services, namely,
providing podcasts in the field of children's
entertainment; entertainment services, namely,
providing webcasts in the field of children's
entertainment; entertainment services, namely,
providing on-line computer games; |
entertainment services, namely, providing
video podcasts in the field of children's
entertainment; entertainment services, namely,
providing temporary use of non-downloadable
interactive games; entertainment services,
namely, providing temporary use of non-
downloadable electronic games; entertainment
services, namely, providing temporary use of
non-downloadable computer games;
entertainment services, namely, providing
temporary use of non-downloadable video
games and distribution thereof in class 041

 

 

 

 
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 5 of 16 PagelD #:1319

 

5,087,871

TRACKER

For: Dolls; Plastic character toys; Play figures;
Playsets for toy figures; Rubber character
toys; Toy animals and accessories therefor;
Toy figures in class 028.

 

4,932,184

EVEREST

For: Dolls; Plastic character toys; Play figures;
Playsets for toy figures; Plush toys; Rubber
character toys; Toy animals and accessories
therefor; Toy figures in class 028.

 

4,792,695

ZUMA

For: toys, games and playthings, namely,
dolls, toy animals, plush animals, and
accessories for all the foregoing in class 028.

 

4,779,749

SKYE

For: Toys, games, and playthings, namely,
dolls, toy animals, plush animals, character
figures and character figure play sets, toy
figurines, and accessories for all the foregoing
in class 028.

 

4,779,748

ROCKY

For: toys, game and playthings, namely, dolls,
toy animals, plush animals, and accessories
for all the foregoing; all the foregoing relating
to an animated television series, and not
relating to the sport of boxing, or a movie or
character relating to the sport of boxing in
class 028.

 

4,779,747

CHASE

For: Toys, games and playthings, namely,
dolls, toy animals, plush animals, character
figures and character figure play sets, toy
figurines, and accessories for all the foregoing
in class 028.

 

 

4,779,746

 

MARSHALL

 

For: Toys, games, and playthings, namely,
dolls, toy animals, plush animals, character
figures and character figure play sets, toy
figurines, and accessories for all the foregoing
in class 028.

 

 
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 6 of 16 PagelD #:1320

 

4,779,745

RUBBLE

For: Toys, games, and playthings, namely,
dolls, toy animals, plush animals, character
figures and character figure play sets, toy
figurines, and accessories for all the foregoing
in class 028.

 

 

4,601,882

 

RYDER

 

For: Toys, games and playthings, namely,
dolls and accessories therefor, character
figures and character figure play sets, toy
figurines in class 028.

For: Entertainment services in the nature of
on-going television programs in the field of
children's entertainment; entertainment,
namely, a continuing animated television
show broadcast over television, satellite,
audio, and video media; entertainment
services, namely, providing radio programs in
the field of children's entertainment;
entertainment services, namely, providing on-
going television programs in the field of
children's entertainment via a global computer
network; entertainment services, namely,
providing podcasts in the field of children's
entertainment; entertainment services, namely,
providing webcasts in the field of children's
entertainment; entertainment services, namely,
providing on-line computer games;
entertainment services, namely, providing
video podcasts in the field of children's
entertainment; entertainment services, namely,
providing temporary use of non-downleadable
interactive games; entertainment services,
namely, providing temporary use of non-
downloadable electronic games; entertainment
services, namely, providing temporary use of
non-downloadable computer games;
entertainment services, namely, providing
temporary use of non-downloadable video
games and distribution thereof in class 041.

 

 
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 7 of 16 PagelD #:1321

 

 

5,218,798

 

 

 

For: Computer software for authoring,
downloading, transmitting, receiving, editing,
extracting, encoding, decoding, displaying,
storing and organizing text, graphics, images,
audio files, video files, electronic games and
electronic publications; computer software for
use in searching, reviewing, purchasing and
downloading electronic games and electronic
publications; computer software applications
for use in downloading, playing and reviewing
audio, text and other digital content in the
field of children's entertainment; computer
software, namely, apps for mobile phones,
smart phones, computers and tablets featuring
interactive video games; computer game
software; computer game discs, computer
game cartridges; pre-recorded audiotapes,
videotapes, CDs, and DVDs featuring movies
and television programs about fictional
characters, educational activities for children,
audio books for children about fictional
characters, music and instructions for use of
toys in class 009.

For: Paper, cardboard and goods made from
these materials, namely, paper goodie bags,
cardboard boxes, notebooks, sketchbooks,
drawing paper, craft paper, wrapping paper
and decorative paper; printed matter, namely,
photographs, calendars, diaries, coloring
books and sticker books; stationery; books and
publications, namely, books, magazines and
comic books featuring animation; arts and
crafts kits, namely, arts and crafts paint kits
and paint sold therewith; children's arts and
crafts paper kits and accessories therefor,
namely, stickers and marking stamps, fabric
and wax sheets with die cut shapes and form
molds for creating and decorating; arts and
crafts kits containing pens, pencils, crayons,

 

 
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 8 of 16 PagelD #:1322

 

 

markers, notebooks and sketchbooks,
wrapping paper, decorative paper, stickers,
glue, tape, stencils, paint brushes, drawing
templates and rulers in class 016.

For: Umbrellas; luggage tags; tote bags; carry-
all bags; lunch bags of nylon and canvas;
backpacks; rucksacks; school bags; fanny
packs; messenger bags; handbags; wallets and
purses; athletic bags; travel bags; knapsacks;
change purses; duffle bags; beach bags in
class 018.

For: Clothing, namely, children's clothing in
the nature of shorts, t-shirts, sweaters, dresses,
skirts and pants, play clothing, namely,
costumes for use in children's dress up play,
loungewear, sleepwear and undergarments;
footwear, namely, children's footwear;
headgear, namely, hats, caps, head bands and
earmuffs in class 025.

For: Toys, games and playthings, namely,
dolls and accessories therefor, action figures,
action figure play sets, character figures and
toy animal figures, character figure and toy
animal figure play sets, toy figurines, toy pets
and accessories therefor, plush toys, toy
vehicles, children's multiple activity toys,
children's multiple activity toys featuring
interactive activities and digital applications,
toy building sets, educational toys, ride-on
toys, construction toys, parlour games,
puzzles, role-playing games, card games,
board games, interactive board games, action
skill games, action target games, electronic
hand-held games for use with external display
screen or monitor and electronic action toys in
class 028.

 

 

 

 
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 9 of 16 PagelD #:1323

 

For: Entertainment services in the nature of
on-going television programs in the field of
children's entertainment; entertainment,
namely, a continuing animated television
show broadcast over television, satellite,
audio, and video media; entertainment
services, namely, providing radio programs in
the field of children's entertainment;
entertainment services, namely, providing on-
going television programs in the field of
children's entertainment via a global computer
network; entertainment services, namely,
providing podcasts in the field of children's
entertainment; entertainment services, namely,
providing webcasts in the field of children's
entertainment; entertainment services, namely,
providing on-line computer games;
entertainment services, namely, providing
video podcasts in the field of children's
entertainment; entertainment services, namely,
providing temporary use of non-downloadable
interactive games; entertainment services,
namely, providing temporary use of non-
downloadable electronic games; entertainment
services, namely, providing temporary use of
non-downloadable computer games;
entertainment services, namely, providing
temporary use of non-downloadable video
games and distribution thereof in class 041.

 

 

 

 

 

This Court also finds that issuing this Order without notice pursuant to Rule 65(b)(1) of
the Federal Rules of Civil Procedure is appropriate because Spin Master has presented specific
facts in the Declaration of Chris Harrs [17], paragraphs 29-34, and the Declaration of Justin R.
Gaudio [16], paragraphs 5-7, in support of the Motion for Temporary Restraining Order and
accompanying evidence clearly showing that immediate and irreparable injury, loss, or damage

will result to the movant before the adverse party can be heard in opposition. Specifically, in the
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 10 of 16 PagelD #:1324

absence of an ex parte Order, Defendants could and likely would move any assets from accounts

in financial institutions under this Court’s jurisdiction to offshore accounts. As other courts have

recognized, proceedings against those who deliberately traffic in counterfeit merchandise are often
useless if notice is given to the adverse party. Accordingly, this Court orders that:

1. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,
and all persons acting for, with, by, through, under or in active concert with them be
temporarily enjoined and restrained from:

a. using the PAW PATROL Trademarks or any reproductions, counterfeit copies or
colorable imitations thereof in any manner in connection with the distribution,
marketing, advertising, offering for sale, or sale of any product that is not a genuine
PAW Patrol product or not authorized by Spin Master to be sold in connection with the
PAW PATROL Trademarks;

b. reproducing, distributing copies of, making derivative works of, or publicly displaying
the PAW Patrol Copyrighted Designs in any manner without the express authorization
of Spin Master;

c. passing off, inducing, or enabling others to sell or pass off any product as a genuine
PAW Patrol product or any other product produced by Spin Master, that is not Spin
Master’s or not produced under the authorization, control or supervision of Spin Master
and approved by Spin Master for sale under the PAW PATROL Trademarks and/or the
PAW Patrol Copyrighted Designs;

d. committing any acts calculated to cause consumers to believe that Defendants’ products
are those sold under the authorization, control or supervision of Spin Master, or are

sponsored by, approved by, or otherwise connected with Spin Master;

10
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 11 of 16 PagelD #:1325

e.

further infringing the PAW PATROL Trademarks and/or the PAW Patrol Copyrighted
Designs and damaging Spin Master’s goodwill; and

manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,
storing, distributing, returning, or otherwise disposing of, in any manner, products or
inventory not manufactured by or for Spin Master, nor authorized by Spin Master to be
sold or offered for sale, and which bear any of Spin Master’s trademarks, including the
PAW PATROL Trademarks, or any reproductions, counterfeit copies or colorable

imitations thereof and/or which bear the PAW Patrol Copyrighted Designs.

Upon Spin Master’s request, any third party with actual notice of this Order who is

providing services for any of the Defendants, or in connection with any of the Defendant’s

Online Marketplaces, including, without limitation, any online marketplace platforms such

as eBay, AliExpress, Alibaba, Amazon, Wish.com, and Dhgate, (collectively, the “Third

Party Providers”) shall, within three (3) business days after receipt of such notice, provide

to Spin Master expedited discovery, including copies of all documents and records in such

person’s or entity’s possession or control relating to:

a.

the identities and locations of Defendants, their agents, servants, employees,
confederates, attorneys, and any persons acting in concert or participation with them,
including all known contact information and all associated e-mail addresses;

the nature of Defendants’ operations and all associated sales, methods of payment for
services and financial information, including, without limitation, identifying
information associated with the Online Marketplaces and Defendants’ financial
accounts, as well as providing a full accounting of Defendants’ sales and listing history

related to their respective Online Marketplaces; and

11
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 12 of 16 PagelD #:1326

c. any financial accounts owned or controlled by Defendants, including their agents,
servants, employees, confederates, attorneys, and any persons acting in concert or
participation with them, including such accounts residing with or under the control of
any banks, savings and loan associations, payment processors or other financial
institutions, including, without limitation, PayPal, Inc. (““PayPal), Alipay, Wish.com,
Amazon Pay, or other merchant account providers, payment providers, third party
processors, and credit card associations (e.g., MasterCard and VISA).

Upon Spin Master’s request, those with notice of the injunction, including Third Party

Providers as defined in Paragraph 2, shall, within three (3) business days after receipt of

such notice, disable and cease displaying any advertisements used by or associated with

Defendants in connection with the sale of counterfeit and infringing goods using the PAW

PATROL Trademarks and/or which bear the PAW Patrol Copyrighted Designs.

Defendants shall be temporarily restrained and enjoined from transferring or disposing of

any money or other of Defendants’ assets until further ordered by this Court.

Any Third Party Providers, including PayPal, Alipay, Wish.com, and Amazon Pay, shall,

within three (3) business days of receipt of this Order:

a. locate all accounts and funds connected to Defendant’s Seller Aliases and Online
Marketplaces, including, but not limited to, any financial accounts connected to the
information listed in Schedule A hereto, the e-mail addresses identified in Exhibit 4 to
the Declaration of Chris Harrs, and any e-mail addresses provided for Defendants by
third parties; and

b. restrain and enjoin any such accounts or funds from transferring or disposing of any

money or other of Defendants’ assets until further ordered by this Court.

12
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 13 of 16 PagelD #:1327

Spin Master is authorized to issue expedited written discovery, pursuant to the Federal

Rules of Civil Procedure 33, 34 and 36, related to:

a. the identities and locations of Defendants, their agents, servants, employees,
confederates, attorneys, and any persons acting in concert or participation with them,
including all known contact information, including any and all associated e-mail
addresses; and

b. the nature of Defendants’ operations and all associated sales, methods of payment for
services and financial information, including, without limitation, identifying
information associated with the Online Marketplaces and Defendants’ financial
accounts, as well as providing a full accounting of Defendants’ sales and listing history
related to their Online Marketplaces.

Spin Master is authorized to issue any such expedited discovery requests via e-mail.

Defendants shall respond to any such discovery requests within three (3) business days of

being served via e-mail.

Spin Master’s Schedule A to the Complaint [8], Exhibit 4 to the Declaration of Chris Harrs

[18], and this Order shall remain sealed until further ordered by this Court.

Spin Master shall deposit with the Court ten thousand dollars ($10,000.00), either cash or

surety bond, as security, which amount was determined adequate for the payment of such

damages as any person may be entitled to recover as a result of a wrongful restraint
hereunder.

Any Defendants that are subject to this Order may appear and move to dissolve or modify

the Order as permitted by and in compliance with the Federal Rules of Civil Procedure and

Northern District of Illinois Local Rules.

13
10.

Lh.

Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 14 of 16 PagelD #:1328

a

This Temporary Restraining Order without notice is entered at d / fv on this an day
of February 2020 and shall remain in effect for fourteen (14) days.

A preliminary injunction hearing is set for February 19, 2020, at 9:30 a.m.

 

 

14
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 15 of 16 PagelD #:1329

Spin Master Ltd. and Spin Master, Inc. v. The Partnerships and Unincorporated Associations
Identified on Schedule "A" - Case No. 20-cv-00628

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A
No. | Seller Aliases ' No. | Seller Aliases

1 | California Pineapple Toy Store 2 | Children Toy Store
3 | lucky good friend store 4 | Shenzhen ideaway Technoloy Store
5 | YOTOCO TOY Store 6 | Asour grape Store
7 | Children's Growth Garden Store 8 | Children's World Toy Store
9 | ChinaCreative Store 10 | Cyful Store

11 | Different happiness Store 12 | ESSENSON TOY Store

13 | Happiness creativity Store 14 | HG Toy Store

15 | joytoy Store 16 | Lebrons Store

17 | Lemons Sugars Toy Store 18 | LY integrity Store Store

19 | moyao toy store 20 | Nine fingers Store

21 | patrol dogs Store 22 | Peppa Patrol Store

23 | Real POP Store 24 | Shop3875026 Store

25 | Shop4632005 Store 26 | Shop5015232 Store

27 | shop5050162 store 28 | Shop5119103 Store

29 | Shop5260084 Store 30 | STARS CHASING THE SUN Store

31 | superCassiopeia Store 32 | SuperGaren Store

33 | Toysisland Hobbies Store 34 | Vip Gift For children Store

35 | yoyiChyan Store 36 | Grandpa Abe's Card & Gift

37 | brown.eyes11 38 | good4you.direct

39 | hingdu94-au 40 | imall4vip

41 | jiayao188 42 | jinjing2016shop_4

43 | laurel.h 44 | mobilecube2018

45 | onson_flagship_store 46 | vanzon_flagship_store

47 | wzstoy-1 48 | wzstoy-2

49 | xiangd81 50 | youngandrich-1314

51 | yzl_8 yzl_8

No. | Online Marketplaces No. | Online Marketplaces

1 | aliexpress.com/store/3510068 2 | aliexpress.com/store/5095109
3 | aliexpress.com/store/900180004 4 | aliexpress.com/store/3666082
5 | aliexpress.com/store/3057015 6 | aliexpress.com/store/5124202
7 | aliexpress.com/store/4969008 8 | aliexpress.com/store/5026045
9 | aliexpress.com/store/4376109 10 | aliexpress.com/store/2343156

 

 

 

 

 

15

 

 
Case: 1:20-cv-00628 Document #: 23 Filed: 02/05/20 Page 16 of 16 PagelD #:1330

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. | Online Marketplaces No. | Online Marketplaces
11 | aliexpress.com/store/5256102 12 | aliexpress.com/store/4836208
13 | aliexpress.com/store/5380091 14 | aliexpress.com/store/5250257
15 | aliexpress.com/store/4985020 16 | aliexpress.com/store/5045331
17 | aliexpress.com/store/5004491 18 | aliexpress.com/store/5037038
19 | aliexpress.com/store/5261123 20 | aliexpress.com/store/5229050
21 | aliexpress.com/store/4988381 22 | aliexpress.com/store/4763019
23 | aliexpress.com/store/5003227 24 | aliexpress.com/store/3875026
25 | aliexpress.com/store/4632005 26 | aliexpress.com/store/5015232
27 | aliexpress.com/store/5050162 28 | aliexpress.com/store/5119103
29 | aliexpress.com/store/5260084 30 | aliexpress.com/store/5079334
31 | aliexpress.com/store/5235012 32 | aliexpress.com/store/5375093
33 } aliexpress.com/store/5079502 34 | aliexpress.com/store/5023129
35 | aliexpress.com/store/5018098 36 | amazon.com/sp?seller=A26O0DOSBYVJBZ
37 | ebay.com/usr/brown.eyes11 38 | ebay.com/usr/good4you.direct
39 | ebay.com/usr/hingdu94-au 40 | ebay.com/usr/imall4vip
41 | ebay.com/usr/jiayao188 42 | ebay.com/usr/jinjing2016shop_4
43 | ebay.com/usr/laurel.h 44 | ebay.com/usr/mobilecube2018
45 | ebay.com/usr/onson_flagship_store 46 | ebay.com/usr/vanzon_flagship_store
47 | ebay.com/usr/wzstoy-1 48 | ebay.com/usr/wzstoy-2
49 | ebay.com/usr/xiangd81 50 | ebay.com/usr/youngandrich-1314
51 | ebay.com/usr/yzl_8 yzl_8

 

 

 

 

 

16

 
